Citation Nr: 0011676	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for colds, to include 
upper respiratory disorders, sinus infections and nasal 
polyps.

2.  What evaluation is warranted for the period from August 
7, 1996, for the service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and acquaintances


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.

In July 1948, the RO denied the veteran's claim of 
entitlement to service connection for catarrhal fever.  
Subsequently, in December 1954, the RO denied the veteran's 
claim of entitlement to service connection for colds.  The 
veteran was notified of each determination, but did not file 
a timely appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1996 decision of the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of service 
connection for nervousness and colds.

In October 1997, the RO granted service connection for PTSD, 
and assigned a 10 percent rating, effective on August 7, 
1996.  In January 2000, the RO assigned a 30 percent rating, 
effective on August 7, 1996.  The veteran subsequently 
perfected his appeal in a timely manner for a higher rating.


FINDINGS OF FACT

1.  Service connection for colds was denied by an unappealed 
final RO decision dated in December 1954.

2. Evidence received since the December 1954 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue of 
entitlement to service connection for colds, to include upper 
respiratory disorders, sinus infections and nasal polyps, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Both before and after November 7, 1996, PTSD was not 
productive of more than a definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships, or by psychoneurotic symptoms 
resulting in more than definite industrial impairment.

4.  After November 7, 1996, PTSD was not manifested by more 
than occupational and social impairment, with an occasional 
decease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood, anxiety and chronic sleep impairment.

5.  Neither the old rating criteria, pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), nor the new rating 
criteria, pursuant to 38 C.F.R. §  4.130, Diagnostic Code 
9440 (1999), provide for a higher evaluation for PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1954 final RO 
decision is not new and material; the veteran's claim of 
service connection for colds, to include upper respiratory 
disorders, sinus infections and nasal polyps, may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, since August 7, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In connection with the December 1954 rating decision, the RO 
considered evidence including the veteran's service medical 
records and an October 1954 private medical record.

A careful review of the service medical records shows that in 
June 1943, the veteran was reported to have acute catarrhal 
fever.  On discharge examination in March 1946, he was 
reported to have a history of acute catarrhal fever in June 
1943.  Physical examination revealed his nose, sinuses, 
tongue, palate, pharynx, larynx, tonsils and thorax to be 
normal and a photoflurographic examination of the chest was 
negative.  No defects were reported.

In an October 1954 private medical record, the veteran was 
diagnosed, in part, with frequent colds.

The evidence submitted since the December 1954 decision 
includes private medical records from Punxsutawney Area 
Hospital, reflecting treatment from May 1994 to November 
1997; private medical records from Cardiology-Internal 
Medicine, Ltd., reflecting treatment from August 1996 to 
January 1999; private medical records from Shadyside 
Hospital, reflecting treatment from November 1994 to May 
1999; personal hearing testimony from a January 1997 hearing 
at the RO; an April 1997 VA PTSD examination; private medical 
records from Punxsutawney Medical Associates, P.C., 
reflecting treatment from March 1997 to January 1999; a 
September 1997 VA PTSD examination; a July 1998 lay statement 
by a friend of the veteran; a June 1998 VA hypertension 
examination; a December 1999 PTSD examination; a February 
2000 hypertension examination; and lay statements by the 
veteran.

In May 1994, a chest x-ray study from Punxsutawney Area 
Hospital revealed that his lungs were clear and an impression 
of no evidence of acute or active disease of the thorax.  In 
October 1994, private medical records from that facility 
revealed that clear lungs to auscultation and percussion.

During a hearing at the RO in January 1997, the veteran 
reported that he was not too worried about his cold issue on 
appeal, but he was interested in his claim for nervousness.  
He reported that he had had catarrhal fever in service and 
that he had had chronic sinus infections over many years.  He 
indicated that he had had polyps removed twice and that he 
believed that these were chronic residuals of his fever in 
service.  He reported that the doctors that had previously 
treated him a long time ago had passed away.  He reported 
that he did not take any medication for his nervousness.  He 
indicated that his ship had survived three Kamikaze attacks 
in service and that 500 men had been killed.  

At a VA PTSD examination in April 1997, the veteran reported 
participating in 13 major invasions in the South Pacific 
during World War II, including the invasion of Okinawa.  He 
was reported to have retired in 1980 after delivering 
groceries for 25 years.  He reported having been married for 
47 years, but his wife was now in a home with Alzheimer's 
disease, and this caused a significant life change.  The 
veteran reported having nightmares of the action at Okinawa 
and symptoms of anxious arousal, anger, irritability, 
intrusive experiences, defensive avoidance (stopping himself 
from thinking about the past and staying away from people and 
places) and dissociation.  

The veteran was reported to be quite well kept, casually 
dressed, cooperative and articulate with good eye contact.  
He was reported to be adept at repressing painful memories 
and feelings of his traumatic stressors in service.  His 
wife's illness was also reported to bother him greatly but he 
seemed to describe her illness and war trauma with the same 
emotional set.  There was no evidence of a psychosis.  The 
veteran was reported to be experiencing a classically 
elevated trauma profile in addition to painful affect, 
including marked anger and avoidance as well as irritability.  
This dysphoria was reported to correlate quite highly with 
trauma and may suggest that coping maneuvers used to combat 
trauma symptomatology were not effective.  The veteran was 
diagnosed with chronic PTSD.  In a September 1997 addendum, 
the veteran was diagnosed with PTSD, and assigned a Global 
Assessment of Functioning (GAF) Score of 65.

In July 1998, a shipmate of the veteran reported recalling 
that the appellant was treated in sick bay for trouble 
breathing.

At a December 1999 VA PTSD examination, the examiner 
indicated that the veteran's claims file had been reviewed.  
The veteran reported that his wife had passed away and that 
he resided alone.  He reported that he occasionally saw his 
son during the year on holidays, and that he spent most of 
his time doing yard work and gardening, that he drove and was 
independent in his activities of daily living.  He reported 
that he occasionally cooked and went to restaurants to eat.  
He reported that he did his own housecleaning and did yard 
work with some assistance from neighbors and friends.  He 
reported that he had a niece, some neighbors and friends who 
either visited him or called him on a daily basis.  He 
reported that he had discontinued medication for his nerves 
due to side effects and denied any history of psychiatric 
hospitalizations.

The veteran reported that he had a chronic history of sleep 
disturbance.  He reported that he had a nightmare of an 
explosion that he had heard during World War II at least once 
a month.  He indicated that he would wake up extremely 
startled and nervous and be unable to sleep for the rest of 
the night.  He reported that he had recollections of his time 
in service on a daily basis, although he did not dwell on 
them.  He reported that he avoided fireworks and loud noises 
and that he would experience an extreme hyperstartle response 
following loud, unexpected noises.  He reported that he was 
generally nervous and anxious and indicated that his anxiety 
would increase when he was around other people, particularly 
when children were screaming or making loud noises.  He 
reported that, although he had friends, he could be irritable 
and short-tempered when he was around others.  He indicated 
that it was difficult for him to make new friends and he did 
not have much interest in socializing, although he was able 
to maintain the friendships that he had developed in the 
past.  The veteran reported that he was occasionally moody 
but his appetite was good.  He denied episodes of 
tearfulness, suicidal ideation or a history of suicide 
attempts.

The veteran was oriented as to person, place and time, and he 
was cooperative, although he was somewhat uncomfortable with 
limited eye contact.  Throughout the interview he fidgeted 
with his cap suggesting some anxiety and nervousness.  He was 
appropriately dressed and his hygiene and grooming were fair.  
His speech was fluent, coherent and normal in rate and 
volume.  His mood was fair and his affect was normal in 
range.  No manic episodes were reported.  Although the 
veteran had described that he was nervous and anxious on an 
almost daily basis, he denied episodes of panic attacks.  The 
veteran's thoughts were reported to be circumstantial and, at 
several times, he required redirection to the question that 
had been asked of him, although he was easily redirected and 
able to provide information in response to questions.  He 
denied hallucinations, paranoia, and no delusions were noted.  
His memory as fair, his cognitive functioning was adequate, 
and his insight and judgment were fair to good.

The veteran was diagnosed with PTSD and his GAF score was 60.  
The examiner noted that the veteran continued to experience 
significant sleep disturbance with intrusive symptoms and to 
display avoidance behavior, irritability and a hyperstartle 
response.  The examiner reported that the veteran's current 
symptoms appeared to have a moderate impact on his social 
functioning as he found it difficult to initiate new 
friendships and tended to spend most of his time isolated at 
home.

II.  Analysis

A.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).  

In a July 1948 rating decision, the RO, in part, denied 
service connection for catarrhal fever.  In December 1954, 
the RO denied service connection for colds and informed the 
veteran of this decision in the same month.  No response was 
received from the veteran within one year of notification of 
these denials.  As the veteran did not initiate an appeal of 
the December 1954 rating decision this decision is final and 
the claim of entitlement to service connection for colds, to 
include upper respiratory disorders, sinus infections and 
nasal polyps, may not be reopened and reviewed on a de novo 
basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1104, 20.1105 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must perform a three step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate whether the claim is well 
grounded.  Finally, the Board evaluate the merits of a well 
grounded claim only if the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 208, 218-19 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Thus, in the present case, new and material evidence must 
have been submitted since the December 1954 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

However, after carefully considering the evidence submitted 
since the December 1954 RO decision, in light of evidence 
previously available, the Board is compelled to find that the 
veteran has not submitted evidence which is new and material.  
In this regard, while the evidence submitted since the last 
final RO decision documents in service cold symptoms and that 
the veteran had had upper respiratory disorders, chronic 
sinus infections and nasal polyps that were related to 
service, the medical records, while new, do not address 
whether any current manifestation of a cold disorder is 
related to his military service.

To illustrate, in 1994, a chest x-ray study from Punxsutawney 
Area Hospital revealed clear lungs and no acute or active 
disease of the thorax.  The Board notes that, before service 
connection may be granted, there must be competent evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Such a nexus must be shown by medical 
evidence.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
as there remains no competent evidence demonstrating that any 
current cold symptomatology is due to a disease or injury 
incurred in or aggravated by service, the Board is compelled 
to find that the veteran has not submitted evidence which is 
new and material.

While the veteran has contended that he currently has 
residuals of his cold symptomatology due to catarrhal fever 
in service, these statements do not provide a competent basis 
upon which to demonstrate that he has current cold 
symptomatology due to service.  Lay assertions of medical 
causation, including those of the veteran's friends, cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  Simply 
put, while the veteran is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, the veteran's lay 
assertions cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Consequently, the Board must conclude that, because no 
competent evidence shows that the veteran has current cold 
symptomatology due to disease or injury incurred in or 
aggravated by service, the evidence does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the evidence submitted since the last final decision 
is not new and material.  38 C.F.R. § 3.156.  The benefit 
sought on appeal must, therefore, be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the veteran of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

B.  The Initial Rating Assigned for the Service-Connected 
PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for higher original evaluation for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The rating criteria for evaluating PTSD changed on November 
7, 1996.  The veteran effectively filed his claim of service 
connection for PTSD in August 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must determine whether the 
amended regulation is more favorable to the veteran and apply 
the more favorable of the old and new rating criteria to his 
claim.  However, as the revised regulations in this case do 
not allow for their retroactive application prior to November 
7, 1996, the Board cannot apply the new provisions prior to 
that date.  Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In 
other words, the Board must apply the old and newly revised 
regulations to rate the disability for periods from and after 
November 7, 1996, using whichever version is more favorable 
to the appellant, and apply only the old version of the 
regulations to rate the disability for any period preceding 
November 7, 1996.  See VAOPGCPREC 3-2000 (April 10, 2000).  
The Board notes that its decisions must be based on 
consideration of all evidence and material of record, and not 
merely evidence which pre-dates or post-dates a pertinent 
change in the rating schedule.  Id.

Under the old rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c).

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The veteran contends, in essence, that the severity of his 
service-connected PTSD warrants a higher rating.  In the 
judgment of the Board, however, the level of disability 
demonstrated for the period prior to November 7, 1996 
warrants no more than a 30 percent rating.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  In this respect, the 
appellant was not examined for PTSD by VA between the date of 
his claim and November 7, 1996.  Still, there is no evidence, 
including VA examinations in January 1997, September 1997 and 
December 1999, demonstrating that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was more than definitely impaired prior to 
November 7, 1996.  Moreover, there is also no evidence 
demonstrating that his reliability, flexibility and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms that he had considerable industrial impairment.  
Thus, the Board finds that his PTSD was not consistent with a 
higher rating than that already assigned for the period prior 
to November 7, 1996.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); VAOPGCPREC 9-93.

Furthermore, when evaluating the level of disability 
demonstrated for the period after November 7, 1996, under 
both the old and new rating criteria, the preponderance of 
the evidence does not demonstrate that PTSD warrants higher 
than a 30 percent rating.  To illustrate, at an April 1997 VA 
examination, the veteran was reported to have marked anger, 
avoidance, dissociation and irritability.  Still, there was 
no evidence of any panic attacks, memory problems, and he was 
described as articulate.  Additionally, the follow-up 
September 1997 addendum assigned a GAF level of 65, which 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but to be generally 
functioning pretty well and to have some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(Fourth Edition).

Also, on VA examination in December 1999, the veteran 
reported that he had a niece, some neighbors and friends who 
either visited him or called him on a daily basis and that he 
spent most of his time doing yard work and gardening.  He 
reported that, although he had friends, he could be irritable 
and short-tempered when he was around others and that it was 
difficult for him to make new friends.  He was diagnosed with 
PTSD and assigned a GAF level of 60.  The examiner reported 
that the veteran's current symptoms appeared to have a 
moderate impact on his social functioning, as he had found it 
difficult to initiate new friendships  and tended to spend 
most of his time isolated at home.  Thus, the Board finds 
that PTSD was not manifested by symptomatology consistent 
with a finding of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or to result in considerable industrial 
impairment.  Consequently, a rating higher 30 percent after 
November 7, 1996 pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 is not warranted.

In addition, the veteran is not shown to have occupational 
and social impairment with reduced reliability.  In fact, on 
VA examination in December 1999, although his thoughts were 
reported to be circumstantial, the veteran was easily 
redirected and was able to provide information in response to 
questions.  His speech was fluent, coherent and normal in 
rate and volume, his mood was fair, his affect was normal in 
range, his memory was fair, his cognitive functioning was 
adequate, his insight and judgment were good, and he denied 
any episodes of panic attacks.  Consequently, the veteran is 
not entitled to a rating higher than 30 percent for the 
service-connected PTSD after November 7, 1996.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1999).

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt pursuant to 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3; however, as the preponderance of the 
evidence is against the veteran's claim for higher rating for 
the service-connected PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for colds, to 
include upper respiratory disorders, sinus infections and 
nasal polyps, the appeal is denied. 

Entitlement to a rating in excess of 30 percent, effective 
from August 7, 1996, for PTSD is denied.


REMAND

In March 2000, the RO denied service connection for 
arteriosclerotic heart disease, myocardial infarction, three-
vessel coronary artery disease and hypertension.  The veteran 
subsequently filed what appears to be a Notice of 
Disagreement.  A Statement of the Case, however, was never 
issued by the RO.  Therefore, in accordance with Manlicon v. 
West, 12 Vet. App. 238 (1999), this issue is REMANDED to the 
RO for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
and advised of the requirements to 
complete the appeal.  The veteran should 
then be afforded an opportunity to reply.  
Any additional evidentiary development 
deemed appropriate should be undertaken.


The purpose of this REMAND is to comply with Court precedent.  
This issue should be returned to the Board only if the 
veteran files a timely substantive appeal following the 
issuance of a Statement of the Case.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

